Citation Nr: 1140171	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Cleveland, Ohio, which denied the claim on appeal.  The Veteran testified before the undersigned at a July 2011 videoconference hearing.  A transcript has been associated with the file.

The Veteran was denied service connection for post operative residuals of a congenital nasal deformity in a January 2007 rating decision.  The Veteran has asked what happened to this claim in his May 2009 Notice of Disagreement and June 2010 VA Form 9.  The Board refers the issue to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during service in Thailand between February 1968 and February 1970.

2.  The Veteran's diabetes mellitus, type 2, is not related to any incident of service and was first manifest 16 years after separation from service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus, type 2, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he had herbicide exposure during service in Thailand when he went aboard Air Force transport aircraft to Vietnam and back to obtain supplies and transport body bags.

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's private treatment records reflect that the Veteran was first diagnosed with diabetes mellitus, type 2, in July 1988.  The Veteran continues to bear the diagnosis.  The current disability element is well-established.  See Hickson.  

The Veteran contends that his disability is a result of in-service herbicide exposure.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Among the list of diseases presumed to be the result of herbicide exposure is diabetes mellitus, type 2.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

The Veteran has submitted statements to the effect that he was not stationed in Vietnam but visited on supply flights.  The Veteran's May 2006 claim, May 2009 Notice of Disagreement, June 2010 VA Form 9 and testimony before the undersigned stated that he rode transport planes from Thailand to Vietnam and back for supplies and to move casualties for storage prior to shipment to the U.S.  

During testimony before the undersigned, the Veteran indicated that he had worked on graves registration and that he flew to Vietnam to retrieve bodies which were then stored in the freezers in the cooking area and mess hall at Takhli Air Base.  He maintains that he was exposed to herbicides on those trips.  He has offered no other event, injury or disease to which his present diabetes mellitus, type 2, may be related.  

In an October 2006 report of contact, a VA employee recorded that the Veteran claimed to have worked in food service and that he flew to someplace in Vietnam for parts for freezers.  In a March 2009 statement, the Veteran indicated that he worked in food services at Takhli Air Base and that he flew to Vietnam to pick up the remains of soldiers, placed them in refrigerators at Takhli until the military could process them for the return to the U.S.  

Service personnel records (SPRs) reveal that the Veteran served in Thailand at Takhli Royal Thai Air Base from February 9, 1968 to January 25, 1969.  The Veteran's military occupational specialty in Thailand was as an administrative specialist.  His performance evaluations speak highly of his service, but do not indicate that he ever departed for Vietnam even temporarily and do not indicate any work in graves registration, providing evidence against this claim.  These records also do not support his testimony that he was assigned to graves registration detail.  These records do not support his statements that he was in food service in Thailand.  On the contrary, the Veteran was assigned to the base billeting office with duties including monitoring 440 BOQ spaces and 292 Senior NCO spaces, inspecting quarters for deficiencies, preparing reports and following up on corrective action.  The Veteran had control of issuing linen for the BOQ spaces within his area of responsibility.  The Veteran was given additional responsibility in October 1968, directly supervising a staff of seven, and assigning quarters for VIP, VOQ, BOQ, and BNCOQ residents.  The Veteran was diligent in his duties as an administrative specialist and spent off-duty hours at least in part attending OJT classes in pursuit of promotion.  

The Board finds that the Veteran's service personnel records contradict his statements regarding the details of his service in Thailand, providing highly probative evidence against his claim.  The record clearly indicates a role in the military that would not send him to Vietnam for the reasons cited.    

The Veteran is also in receipt of the Republic of Vietnam Campaign Medal and Vietnam Service Medal.  Those awards do not, standing alone, establish that he served in Vietnam for the purposes of operation of the presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  These awards may be given for in-theater service, though outside Vietnam.  Thus, they are not probative to whether the Veteran set foot in Vietnam.  

The Veteran has also submitted a March 2009 statement from W.D. in support of his claim.  In it, W.D. states that he was stationed at "Taki" Air Base between 1965 and 1971 and saw C-123 and C-130 aircraft leaving empty of body bags and return to the base full of body bags.  W.D. did not state that he ever went with the transports, that the Veteran ever went with the transports or that personnel not among the pilots or flightline crews ever went with the planes to Vietnam.  W.D. indicated that he was a KC-135A crew chief.  The Board finds that the statement does not tend to lend credence to the proposition that the Veteran went to Vietnam aboard cargo transport planes either to obtain supplies or to move KIA's.  

Thus, the only evidence in this case suggesting that the Veteran set foot in Vietnam is the allegations from the Veteran himself.  In determining whether statements submitted by the Veteran are competent, credible or entitled to probative weight, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's contention is that he visited Vietnam briefly on supply flights from his base in Thailand.  W.D.'s statement does not indicate that non-flight or supply personnel rode along on supply or casualty transport flights.  The Veteran's service personnel records show that he was an administrative specialist at the time, had no flight qualifications, had no cargo or supply specialty or training, and had no equipment repair specialty or training.  The Veteran's performance evaluations for the time do not indicate that he volunteered for additional duty requiring flight into Vietnam.  More importantly, the service personnel records contradict his statements regarding assignment to food service in Thailand.  The Board finds that the service personnel records are more probative than the Veteran's statements due to their contemporaneous nature.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran ever set foot in Vietnam during service.  The Board concludes that the presumption of exposure is not satisfied.  Thus, the Veteran is not presumed exposed to herbicides and the claim must fail on this basis.  See 38 C.F.R. § 3.307.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has offered no in-service event, injury or disease other than herbicide exposure to which his diabetes mellitus, type 2 may be related.  The Veteran's service treatment records do not reflect any diagnosis or treatment for diabetes mellitus, type 2.  The Veteran has not alleged that the disability began during active service.  The Board has already determined that the preponderance of the evidence is against a finding that the Veteran set foot in Vietnam.  Thus, there can be no exposure while in Vietnam.  

The DOD has confirmed that Agent Orange was used in limited testing of tactical herbicides in Thailand from April 2, 1964 through September 8, 1964 at Pranburi Military Reservation.  Tactical herbicides were not used near any other U.S. military installation or Royal Thai Air Force Base.  Tactical herbicides such as Agent Orange were used and stored in Vietnam but not in Thailand.  Other than the 1964 tests on Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  Therefore, under DOD guidelines, the Veteran was not stationed in Thailand during the period of April to September 1964, when tactical herbicide agents were known to have been tested at Pranburi Military Reservation.  Quite simply, the Veteran did not arrive in Thailand until over three years after this limited testing was completed, providing evidence against this claim.  

VA has received information from the Department of Defense (DoD) that commercial herbicides were used at several U.S. Air Force Bases during the Vietnam Era, to include Takhli AFB.  See Veterans Benefits Adjudication (VBA) Adjudication Manual M21-1MR, Part IV, Subpart ii, 2.C.10.q.  In general, herbicide exposure is conceded for those service members whose duties involved duties near the air base perimeter, where commercial herbicides were sprayed.  The Veteran's duties as an administrative specialist does not, in and of itself, establish herbicide exposure.  As such, the determination of whether the Veteran was in fact exposed to herbicides involves a direct or facts-found analysis which is conducted after special evidentiary procedures have been followed.  M21-1MR, Part IV, Subpart ii, 2.C.10.q.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, with a military police unit, with a military police occupational specialty or otherwise have daily duties near the base perimeter.  No additional development is required.  See id.  The Veteran has not alleged herbicide exposure while at Takhli Air Base, but only based on travel to Vietnam.  In light of the development procedure completion and the Veteran's lack of lay evidence that he was exposed in Thailand, the Board finds that there is no competent evidence to support a finding that the Veteran was exposed to herbicides while stationed in Thailand.  

There being no other possible in-service event, injury or disease to which the diabetes mellitus, type 2, may be related, the Board finds that the preponderance of the evidence is against a finding in-service incurrence or aggravation of the disability.  The Veteran's claim fails on a direct basis as well.  See Hickson.  

Finally, another presumption may apply.  Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus, type 2, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not allege that his diabetes mellitus, type 2, was first manifest within one year of separation.  His private medical records show that the disability was first diagnosed in July 1988, about 18 years after separation.  An April 2010 Statement of the Case stated that the diabetes mellitus, type 2, began in 1986, based on a December 2005 medical history.  The Veteran's regular treatment records show new onset diabetes in July 1988.  Regardless of onset in 1986 or 1988, the Board finds that the Veteran's diabetes mellitus, type 2, was not manifest within one year of separation.  The one-year presumption is not for application.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, July 2006 and March 2009 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not indicated that he has sought treatment for diabetes mellitus, type 2, through VA.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Veteran did request certain records be obtained from Wright-Patterson Air Force Base which were not obtained, but these were for a sinus surgery service connection claim.  The Board finds that the Wright-Patterson records are not relevant to the instant appeal and need not be obtained to proceed to a decision.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As discussed above, the Board has found that the Veteran's lay evidence is outweighed by the remaining evidence of record.  The preponderance of the evidence does not support a finding that an in-service event, injury or disease occurred.  The second element of the McLendon test is not satisfied.  Thus, the evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




ORDER

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary due to herbicide exposure, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


